Citation Nr: 1754838	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-52 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial increased rating for chronic lumbosacral strain prior to August 14, 2012, and to a rating in excess of 10 percent, from August 14, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for chronic lumbosacral strain and assigned an initial noncompensable disability rating effective March 26, 2010, and a 10 percent disability rating effective August 14, 2012. Additional relevant evidence, including a January 2013 VA examination report, was obtained within one of after the initial rating decision. A January 2014 rating decision continued the 10 percent disability rating. Since the 10 percent disability rating is not the maximum rating available prior to January 2014 or thereafter, the issue has been returned to the Board and listed on the title page accordingly. See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing at the RO before a Veterans Law Judge and in Washington, D.C. See October 2016 VA Form 9. The Veteran later submitted correspondence indicating that he did not wish to testify before the Board. See September 2017 Letter from Senator Claire McCaskill. Accordingly, the Veteran's request for a hearing is deemed withdrawn. 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.

The record appears to demonstrate the Veteran was scheduled for VA examinations in October 2015, March 2016, May 2016, and August 2016; however, he failed to report for those examinations.  When a Veteran fails to report for a scheduled medical examination without good cause, a claim for an increase rating shall be denied without review of the evidence of record.  38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a) (2017).  The Veteran has not provided that his failure to report to the scheduled examinations was due to an example listed above.  However, the Veteran stated that he was unable to attend VA examination appointments primarily because of a lack of access to transportation.

It does not appear that the Veteran is aware that VA regulations provide for payment or reimbursement for beneficiary travel under certain circumstances.  See generally 38 C.F.R. Part 70 (VHA Beneficiary Travel Under 38 U.S.C.A. § 111).  In this regard, VA beneficiary travel is a payment for travel expenses incurred to help Veterans and other persons obtain care or services from the Veterans Health Administration (VHA).  See 38 C.F.R. §§ 70.1-70.50 (2017); 38 U.S.C.A. § 111 (West 2014).  Persons eligible for beneficiary travel payments include Veterans who travel to or from a VA facility or VA-authorized health care facility in connection for the following reasons or under the following circumstances: (1) treatment for a service-connected disability, regardless of the disability rating; or, (2) treatment for any disability, provided that the veteran has a service-connected disability rated at 30 percent or more; or, (3) a scheduled compensation and pension examination; or, (4) if the veteran receives pension under 38 U.S.C.A. § 1521; or, (5) if the veteran's annual income does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C.A. § 1521; or, (6) if, under certain circumstances, the veteran is unable to defray the expenses of that travel.  38 C.F.R. § 70.10(a).

Accordingly, given that the Veteran was unaware of these provisions, and in light of his assertions that the primary reason for his failure to keep his VA examination appointments was the lack of access to transportation, the Board finds that the Veteran has shown the requisite good cause for his failure to appear for the scheduled examinations.  See 38 C.F.R. § 3.655.  On remand, the AOJ should notify the Veteran of the steps necessary to secure beneficiary travel benefits for any VA appointments scheduled in conjunction with this claim, and assist him in completing any necessary forms and/or submitting any necessary documentation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must verify the Veteran's current mailing address and advise all components of VA of the correct address.  Specific procedures to notify homeless veterans are set forth in 38 C.F.R. § 1.710.  Upon remand, those procedures should be followed (unless it is established that the Veteran is no longer homeless).  Such efforts must be documented in the claims file.

2.  After verifying the Veteran's current address, send the Veteran and his representative notice of the steps necessary to secure beneficiary travel benefits for any VA appointments scheduled in conjunction with this claim, and provide him any necessary assistance in completing any required forms and/or submitting any crucial documentation.  See generally 38 C.F.R. Part 70 (2017) (VHA Beneficiary Travel Under 38 U.S.C.A. § 111).

3.  Ensure that all medical records in German have been translated to English.

4.  Contact the Veteran and inform him that the most recent private treatment records associated with the claims file are dated in November 2010.  Provide the Veteran with VA Form 21-4142; Authorization and Consent to Release Information to VA, for any recent private treatment records he asserts are relevant to his claim.  Advise the Veteran that he may submit his private treatment records if he so chooses.

A.  If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.

B.  If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

5.  Obtain and associate with the claims file all outstanding VA treatment records dated since October 2015, to the extent available.

6.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected chronic lumbosacral strain.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

A.  The examiner should elicit a full history from the Veteran.  The examination should include any necessary diagnostic testing or evaluation, i.e. X-rays, range of motion studies in degrees using a goniometer, etc.  All pertinent symptomatology should be reported in detail.

B.  The examiner must include all of the following: (i) active range of motion testing results; (ii) passive range of motion testing results; (iii) weightbearing range of motion testing results; and (iv) non-weightbearing range of motion testing results.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

If the examiner is unable to conduct the required testing or finds that it is unnecessary; the examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or non-weightbearing), must be specified.

C.  The examiner must address the following:

Functional loss during flare-ups and on repeated use: The examiner must elicit from the Veteran the frequency, duration, and severity of flare-ups, as well as precipitating and alleviating factors.  The examiner must also ask the Veteran, and document for the report, the impact of flare-ups on his functioning.  Then, the examiner must provide an estimate as to the additional loss of range of motion during flare-ups based on the above information obtained from the Veteran, as well as all medical evidence available to the examiner from the file and VA treatment records. 

If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate.

D.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action. 

8.  Thereafter, upon completion of the foregoing and any other development that may be indicated, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

